Citation Nr: 0736969	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1  Entitlement to extended benefits under 38 C.F.R. § 4.30 
based on convalescence from right shoulder surgery in July 
1998.

2.  Entitlement to an increased disability rating for 
service-connected right shoulder dislocation residuals, 
currently evaluated 20 percent disabling.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

Service connection for residuals of a right shoulder 
disability was granted in a September 1982 RO rating 
decision.  A 10 percent disability rating was assigned. 

In an August 1998 rating decision, the RO granted a temporary 
100 percent disability evaluation under 38 C.F.R. § 4.30 
[Paragraph 30] due to convalescence following right shoulder 
surgery for the period from July 17, 1998 to September 1, 
1998.  In September 1998, the veteran requested an increased 
rating for his service-connected right shoulder disability as 
well as an extension of the convalescent period under 
Paragraph 30.  In an April 1999 rating decision, the RO 
extended Paragraph 30 benefits for convalescence following 
right shoulder surgery to October 31, 1998 and increased the 
permanently assigned disability rating to 20 percent 
thereafter.

In a July 2000 rating decision, the RO denied service 
connection for hepatitis C.  

The veteran has perfected an appeal as to the RO's decisions 
concerning extension of Paragraph 30 benefits following the 
July 1998 surgery; the disability rating assigned for the 
service-connected right shoulder disability; and entitlement 
to service connection for Hepatitis C.

Remanded issues

The issues of entitlement to an increased disability rating 
for the service-connected right shoulder dislocation and 
entitlement to service connection for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

During the course of this appeal, the veteran has raised a 
variety of other issues which have been resolved and are not 
in appellate status.  Only the three issues which are listed 
on the first page of this decision are currently on appeal.  

By way of clarification, in the July 2000 rating decision the 
RO granted Paragraph 30 benefits for convalescence following 
surgery for hemorrhoids with fistulectomy for the period 
September 4, 1999 to October 31, 1999.  The veteran has never 
disagreed with that decision, and he has confined his appeal 
as to Paragraph 30 benefits to the aftermath of the 1998 
right shoulder surgery.

The veteran has also raised certain theories of entitlement 
to service connection for hepatitis C which have not been 
addressed by the RO.  This matter will be addressed in the 
remand section below. 


FINDING OF FACT

The evidence of record supports a conclusion that the veteran 
was in convalescent status following July 1998 right shoulder 
surgery until November 30, 1998.


CONCLUSION OF LAW

Entitlement to benefits until November 30, 1998 under 
Paragraph 30 is warranted.  38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to extended benefits under 38 C.F.R. § 4.30 
based on convalescence from right shoulder surgery in July 
1998.

The veteran contends that he is entitled to benefits under 
38 C.F.R. § 4.30 for a period after October 31, 1998 for 
convalescence due to surgery performed on his service-
connected right shoulder in July 1998.  

As is discussed elsewhere in this decision, the remaining two 
issues on appeal are being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA

In a letter dated April 1999, the veteran was informed that 
his "temporary 100 percent rating" was extended "because 
you've been hospitalized for your service-connected right 
shoulder disability requiring a period of convalescence."  
Thus, the veteran was informed of what the evidence must show 
as to the claim on appeal.

VCAA letters dated April 2001 and February 2004 also informed 
the veteran of the typical kinds of evidence that could be 
used to support his claim, such as medical records, a 
statement from his doctor, and his statements.  These notices 
satisfy the VCAA obligation to inform a claimant of the 
evidence required to substantiate a claim.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007) [VCAA 
notice may be generic in that it need not identify evidence 
specific to the individual claimant's case].  The veteran was 
also informed in each letter that VA would obtain records 
such as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

In the February 2004 letter informed the veteran that if 
he had any additional information or evidence that 
supported his claim to let VA know.  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) and (4) are not at 
issue.  The veteran's claim of entitlement to extended 
Paragraph 30 benefits was denied because of element (5).  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to that 
crucial element.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained VA 
medical records pertaining to his claims.  Moreover, the 
veteran has received medical examinations which pertain to 
his claim in July and September 1998 and January 1999.  
Neither the veteran nor his representative has identified or 
requested any further evidence in support of the veteran's 
claim.

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran indicated that he did not want a hearing 
before a Veterans Law Judge.  The Board further notes that 
the veteran did not appear for a hearing scheduled before a 
local hearing officer at the RO scheduled for November 10, 
2004.

Accordingly, the Board will proceed to a decision on this 
issue.  

Relevant law and regulations

The provisions of 38 C.F.R. § 4.30 (2007) pertaining to 
temporary total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) 
or outpatient release that entitlement is warranted, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

        (1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one 
major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.

The Court has held that notations in the medical record as to 
a claimant's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 
430 (1998).  

Analysis

The veteran received a 100 percent temporary total disability 
pursuant to 
Paragraph 30 for convalescence following right shoulder 
surgery for the period July 17, 1998 to October 31, 1998.  He 
seeks an extension of that period beyond October 31, 1998.

The board believes that a brief recapitulation of the medical 
records from that period will be useful to an understanding 
of its decision.

The medical evidence of record reveals that the veteran had 
rotator cuff surgery on July 17, 1998.  An August 14, 1998 
prosthetics consult result indicates the veteran had a 
"walk-in" visit.  In a September 10, 1999 note, a physical 
therapist recommended that the veteran receive out-patient 
physical therapy if he could drive.  A September 24, 1998 
examination report indicates that the surgical scar was "not 
completely healed" and was "quite red and slightly 
tender."  The examiner noted that the veteran's employer 
(the United States Postal Service) would not "take him back 
until he can lift at least twenty pounds and his surgeon has 
not released him."  

An October 6, 1998 x-ray report indicates "an adequate 
degree of internal and external rotation is demonstrated 
radiographically."  An undated note from Dr. J.H., M.D., 
indicates that the veteran was unable to return to work on 
November 16, 1998.  Finally, a January 21, 1999 medical 
report states that the veteran "has some problem with pain 
in his shoulder and is beginning to throw the mail with his 
left hand."  There is no other evidence of record that is 
relevant to the date the veteran returned to work.  

The November 16, 1998 note indicates that the veteran was 
"unable to return to work."  This supports the conclusion 
that the veteran had not completed his convalescence period 
prior to November 16, 1998.  The January 21, 1999 VA 
examination report indicates that the veteran had returned to 
work at that time.  Moreover, there was no indication in that 
report that the veteran was still convalescing.  This is 
significant because the same examiner stated in September 
1998 that  "[i]n my opinion, he has not completely 
convalesced after surgery." 

It is therefore clear that the convalescent period ended 
sometime between November16, 1998 and January 21, 1999.  As 
for precisely when the period ended, there is no specific  
medical evidence of record.  However, a March 1999 report of 
contact states as follows:  Vet states his VA physician told 
him he couldn't return to work until Nov. 1998."  Moreover,  
in an April 2000 statement signed and evidently written by 
him, the veteran stated:  "I was off work July August Sept. 
Oct. Nov. roughly 5 months."  The Board believes that this 
statement is congruent with the other evidence of record and 
is dispositive of the appeal.    

For the reasons stated above, the Board finds that the 
veteran is entitled to a further one month period of 100 
percent disability under 38 C.F.R. § 4.30 (2007) for the 
month of November 1998.


ORDER

Entitlement to an extension of the temporary total disability 
evaluation to November 30, 1998 is granted, subject to 
appropriate law and regulations.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected right shoulder dislocation residuals, 
currently evaluated  20 percent disabling.

The record contains a January 2007 statement of the veteran 
contending that there is further relevant evidence regarding 
his right shoulder.  Specifically, he contends that there is 
an MRI not of record which shows a worsening of his right 
shoulder disability.  The agency of original jurisdiction 
must make reasonable efforts to obtain this record.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, the veteran submitted a note dated December 2006 
from VA Outpatient Clinic in Columbus, Ohio, which indicates 
that the veteran's "right-shoulder MRI reported chronic 
rotator cuff tear" and arthritis.  The Board further notes 
that the RO has not considered the evidence, and no waiver of 
that right accompanied the veteran's submission.  See 
38 C.F.R. § 20.1304 (2007).  

The Board thus finds that remand is necessary to ensure all 
relevant evidence is of record before a determination of 
disability is made.



3.  Entitlement to service connection for hepatitis C.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the medical evidence shows the veteran is 
diagnosed with hepatitis C, satisfying element (1).  With 
regard to element (2), the veteran contends that he 
contracted hepatitis C when he was inoculated during service.  
The veteran has also stated that he received a tattoo during 
service while in Germany.  The veteran denies, and there is 
no evidence of record, that the veteran has used drugs 
intravenously. 

The Board also notes a VA "Fast Letter" issued in June 2004 
(Fast Letter 04-13, June 29, 2004) which identified "key 
points" that included the fact that Hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of Hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  The fast letter indicates, in its 'Conclusion' 
section, that the large majority of Hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  

In this case, there is no evidence of drug abuse, but there 
is evidence that, theoretically, the veteran was exposed to a 
device that could have had blood from other soldiers when he 
was administered inoculations.  For that reason, the nexus 
issue, in its present state, raises questions that must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. Accordingly, the Board remands the case for 
further development to determine whether the veteran's 
current hepatitis C condition was incurred during active 
duty.

The Board additionally alerts the agency of original 
jurisdiction to the fact that in his April 2000 claim, the 
veteran contended that he contracted hepatitis C not only 
directly in service but also from "some of the surgeries" 
he has had while in VA care.  The veteran's contentions raise 
more issues than have been addressed by the RO.  The 
veteran's contentions therefore include, by a liberal reading 
of the claim, 
a claims under 38 U.S.C. § 1151 as well as a claim of 
secondary service connection (since both the right shoulder 
disability and the hemorrhoids are service connected).  
Neither theory has been addressed by the RO.  They are 
referred for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and request that he identify any 
further medical records that may support 
his claim.  The veteran's response should 
be associated with his claims folder.  If 
the veteran does not respond, this should 
be documented in the VA claims folder.  
VBA should then take steps to obtain any 
such records which are identified by the 
veteran and are not part of the record, 
and associate them with the veteran's VA 
claims folder.  In particular, all 
examination and treatment reports 
pertaining to the veteran from the VA 
outpatient clinic in Columbus, Ohio should 
be obtained.

2.  VBA should provide the veteran's 
claims folder to a medical practitioner, 
who should review the claims folder and 
render an opinion regarding the etiology 
of the veteran's current hepatitis C, 
specifically to include an opinion whether 
it is likely as not that the veteran's 
hepatitis C condition was caused by any 
incident of his military service, to 
include inoculations or tattoos.  A report 
should be prepared and associated with the 
veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to an increased disability 
rating for the service-connected right 
shoulder dislocation residuals and 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


